DETAILED ACTION
	This office action is in response to the amendment filed July 05, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (Hashimoto) (Patent/Publication Number US 2017/0306821).
Regarding claims 1 and 12-13, Hashimoto discloses an electrical power control system (100, 100A) and method for a hybrid vehicle (1), the system comprising control circuitry (100, 100A) (e.g. See Paragraphs [0041-0042]) configured to: determining a change in an electrical load of an ancillary component (e.g. 70, 75) of the vehicle (e.g. See Paragraphs [0047] The DC/DC converter 65 is connected to the paired power lines PL1 and NL1. The DC/DC converter 65 reduces the voltage of the electric power that is supplied from the paired power lines PL1 and NL1 to an auxiliary machine voltage and supplies the electric power to the auxiliary machines 70 based on a control signal from the ECU 100. The auxiliary machines 70 comprehensively represent various auxiliary machines and an auxiliary machine battery that are mounted in the hybrid vehicle 1. [0048] The electric air conditioner 75 is connected to the paired power lines PL1 and NL1 and supplied with operating power from the electric storage device 40 through the paired power lines PL1 and NL1. The electric air conditioner 75 controls the temperature in the cabin of the hybrid vehicle 1 based on a control signal from the ECU 100.) (e.g. See Paragraphs [0047-0048, 0053, and 0076]); and in response to determining the change in the electrical load of the ancillary component, adjusting an electrical load of an electrically heated catalyst (82, 85) of the vehicle (e.g. See Paragraphs [0083] Specifically, the ECU 100 generates commands to reduce the currents that are supplied from the electric storage device 40 to other components except the EHC 85 (step S116). A detection value from the current sensor 110 includes, in addition to the EHC current that is supplied from the electric storage device 40 to the EHC device 82, the current that is supplied from the electric storage device 40 to the electric air conditioner 75, the current that is supplied from the electric storage device 40 via the DC/DC converter 65 to the auxiliary machines 70, and the current that is transmitted between the electric storage device 40 and the motor generators 15 and 20. Thus, in this first embodiment, the currents that are supplied from the electric storage device 40 to the electric air conditioner 75 and the auxiliary machines 70 (other components) are reduced during the failure detection in order to improve the accuracy of estimation of the EHC current using a detection value from the current sensor 110. .. [0084] Because the EHC current is estimated by subtracting the currents that are supplied from the electric storage device 40 to the electric air conditioner 75 and the auxiliary machines 70 from a detection value from the current sensor 110 as described later, the currents that are supplied from the electric storage device 40 to the electric air conditioner 75 and the auxiliary machines 70 (other components) do not necessarily have to be reduced to 0. However, the accuracy of estimation of the EHC current can be improved by reducing these currents.) (e.g. See Paragraphs [0062-0065; 0082-0086]).
Regarding claim 2, Hashimoto further discloses wherein the electrical load of the electrically heated catalyst is adjusted to control a power of a high voltage battery (90, 40) of the vehicle (e.g. See [0035] The EHC device 82 includes an EHC 85 and an EHC power supply 90. The EHC 85 is provided in the exhaust passage 80 of the engine 10. The EHC 85 has a catalyst that purifies exhaust gas from the engine 10, and is configured to heat the catalyst with electric power that is supplied from the EHC power supply 90. The EHC power supply 90 changes the voltage of electric power that is supplied from an electric storage device 40 through paired power lines PL3 and NL3 to the rated voltage of the EHC 85 and supplies the electric power to the EHC 85.) (e.g. See Paragraphs [0035-0036, and 0062-0065]).
Regarding claim 3, Hashimoto further discloses in response to determining the change in electrical load of the ancillary component, adjusting a power of a motor-generator (15, 20) of the vehicle (e.g. See Paragraphs [0033 and 0042]); and in response to a change in the power of the motor-generator of the vehicle, further adjusting the electrical load of the electrically heated catalyst of the vehicle (e.g. See Paragraphs [0083-0084 and 0087-0089]).
Regarding claim 4, Hashimoto further discloses wherein the power of the motor-generator of the vehicle is adjusted to control a power of a high voltage battery (40) of the vehicle (e.g. See Paragraphs [0042-0043, 0055, and 0083]).
Regarding claim 5, Hashimoto further discloses wherein: the electrical load of the electrically heated catalyst is further adjusted at a rate corresponding to a rate at which the power of a motor-generator is adjusted (e.g. See Paragraphs [0035-0036, and 0062-0065]).
Regarding claim 6, Hashimoto further discloses wherein: determining a change in an electrical load of an ancillary component comprises determining an increase in the electrical load of the ancillary component (e.g. See Paragraphs [0062-0065; 0082-0086]); and adjusting the electrical load of an electrically heated catalyst of the vehicle comprises reducing the electrical load of the electrically heated catalyst of the vehicle (e.g. See Paragraphs [0062-0065; 0082-0086]).
Regarding claim 7, Hashimoto further discloses wherein: determining the change in an electrical load of an ancillary component comprises determining a decrease in the electrical load of the ancillary component (e.g. See Paragraphs [0062-0065; 0082-0086]); and adjusting the electrical load of the electrically heated catalyst of the vehicle comprises increasing the electrical load of the electrically heated catalyst of the vehicle (e.g. See Paragraphs [0062-0065; 0082-0086]).
Regarding claim 8, Hashimoto further discloses wherein the electrical load of the electrically heated catalyst of the vehicle is adjusted to decrease a power input to the high voltage battery of the vehicle to a power less than or equal to a charge power limit (e.g. See Paragraph [0072] Then, if it is determined in step S16 that the temperature of the EHC 85 is lower than the threshold value Tth (YES in step S16), it is determined that the EHC 85 has not been warmed up and the ECU 100 executes EHC current sensor failure detection processing 2 (which may be hereinafter referred to also simply as “failure detection processing 2”) (step S18). In the failure detection processing 2, electric power is supplied to the EHC device 82 to detect a failure of the EHC current sensor 130 while the EHC 85 is warmed up.) (e.g. See Paragraphs [0062-0065; 0070-0076]).
Regarding claim 10, Hashimoto further discloses wherein the ancillary component comprises a component of a high-voltage circuit of the hybrid vehicle ([0041] Referring again to FIG. 1, the hybrid vehicle 1 also includes an electric storage device 40, a system main relay (which may be hereinafter referred to also as “SMR”) 45, a power control unit (which may be hereinafter referred to also as “PCU”) 50, auxiliary machines 70, and an electric air conditioner 75. The hybrid vehicle 1 further includes an electronic control unit (which may be hereinafter referred to also as “ECU”) 100, current sensors 110, 115, 120, 125 and 130, a charger 150, and a power receiving section 160.) (e.g. See Paragraphs [0041-0042; 0082-0086]).
Regarding claim 11, Hashimoto further discloses wherein the electrical load of the electrically heated catalyst is adjusted using a linear control algorithm (e.g. See Paragraphs [0062-0065; 0070-0076]).

Response to Arguments
	Applicant’s arguments filed July 05, 2022 have been fully considered but they are not completely persuasive.  Claims 1-13 are pending.
Applicant’s cooperation in explaining the claims subject matter more specific to overcome the claim objections relating to indefinite claim language is also appreciated. Applicant’s cooperation in explaining the claims subject matter more specific to overcome the claim rejection is appreciated.    
	Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection as discussed above.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents:
	Yoshioka et al. (Pat./Pub. No. US 2015/0285117), Hashimoto et al. (Pat./Pub. No. US 2015/0218995), and Katsuta et al. (Pat./Pub. No. US 9109489), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 30, 2022